Citation Nr: 0405720	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $324.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The service department has certified that the veteran had 
prewar service from September 1 to December 7, 1941; he was 
beleaguered from December 8, 1941, to April 8, 1942; he was a 
prisoner of war from April 9, to December 27, 1942; he had 
"no casualty" status from December 28, 1942, to February 
25, 1945; and he served in the Regular Philippine Army from 
February 26, 1945, to February 27, 1946.  The veteran died 
May [redacted], 1999.  The appellant is his granddaughter.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claim of entitlement to accrued benefits.  The appellant 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In October 2002 the appellant 
perfected her appeal, and the issue was subsequently 
certified to the Board.  


FINDINGS OF FACT

1.  The veteran died in May 1999, of pneumonia.

2.  Based upon a claim filed by the veteran in January 1999, 
the RO (unaware of the death of the veteran) issued a rating 
decision in March 2000, which established service connection 
for ischemic heart disease as a residual of beriberi, 
evaluated as 60 percent disabling from January 21, 1998.  The 
veteran was also awarded a total disability rating due to 
individual unemployability, effective from January 21, 1998.

3.  In May 2000, the appellant herein advised the RO that the 
veteran had died in May 1999, and that the family had not 
reported it at once because they were waiting for VA to 
complete the processing of his claim.

4.  An accrued benefits award totaling $324.00 was issued to 
the appellant to reimburse her for the costs of the veteran's 
burial.

5.  There is no competent evidence that the appellant paid 
any expenses for the veteran's "last sickness."


CONCLUSION OF LAW

The criteria for payment of additional accrued benefits, in 
excess of the $324.00 previously determined to be payable on 
account of the death of the veteran, have not been met.  
38 U.S.C.A. § 5121(a)(1) (West 2002); 38 C.F.R. § 3.1000 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
(Court) seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied in this matter.  

More specifically, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support her claim in correspondences from 
the RO dated in July 2000, February, August, September and 
November 2001, and March 2002.  The Board concludes that the 
notification received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Moreover, the VCAA expressly recognizes certain circumstances 
in which VA will refrain from or discontinue providing 
assistance.  VA will refrain from providing assistance in 
obtaining evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R § 3.159(d)).  In 
the present case, therefore, the RO's action in developing 
the claim was sufficient, since the RO fully addressed the 
criteria for entitlement to accrued benefits, and the matter 
turns upon specific provisions of law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


II.  Factual Background and Discussion

Under applicable criteria, periodic monetary benefits (e.g., 
compensation for service-connected disability) to which the 
veteran was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death (for deaths before 
December 16, 2003) may be paid to the living person first 
listed as follows: (1) his or her spouse; (2) his or her 
children; (3) his or her dependent parents or the surviving 
parent.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Pub. L. No. 
108-183, § 104; see generally Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  

Upon the death of a surviving spouse or remarried surviving 
spouse, benefits may be paid to the veteran's children.  Upon 
the death of a child, benefits may be paid to the surviving 
children of he veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  In 
all other cases, only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 C.F.R. § 3.1000(a).  

In the present case, the veteran filed a claim for 
compensation in January 1999.  He died in May 1999.  In March 
2000 the RO issued a rating decision which granted the late 
veteran service connection for ischemic heart disease as 
residual of beriberi and a total disability rating due to 
individual unemployability.  The RO was unaware, at the time 
it issued the rating decision, that the veteran had already 
been deceased for nearly a year.

A Report of Contact, VA Form 119, dated in May 2000, 
indicates that the veteran's granddaughter (the appellant 
herein) telephoned the RO to inquire about picking up the 
veteran's retroactive compensation award.  She was told that 
only the veteran could pick up the check.  She then revealed 
that the veteran had been deceased since May 1999, and that 
the family had withheld reporting the death because they were 
waiting for the RO to process the claim.

The appellant in this matter does not claim, and the 
competent evidence of record does not indicate, that she is 
the veteran's surviving spouse, child, or dependent parent.  
Therefore, she is not entitled to receive the monetary 
benefits authorized under the laws administered by VA to the 
veteran at the time of his death.  See 38 C.F.R. 
§ 3.1000(a)(1).  

Inasmuch as the appellant is neither the surviving spouse, 
child, nor dependent parent of the deceased veteran, she is 
entitled only to reimbursement of expenses associated with 
the veteran's last sickness and burial.  38 C.F.R. 
§ 3.1000(a)(4).  

The Board notes that the VA Adjudication Procedure Manual, 
M21-1, provides that "[f]or the purposes of adjudicating 
claims for reimbursement, last illness is the immediate 
attack which ends in death.  If the attack is acute, consider 
the beginning of the attack as the commencement of the last 
illness.  If the attack is not acute, consider the last 
illness as commencing at the time the beneficiary became so 
ill as to require the regular and daily attendance of another 
person until death."  M21-1, Part IV, para. 27.38.

The official death certificate indicates that the veteran 
died due to complications of pneumonia.  However, the record 
does not contain any competent evidence of the cost of his 
last illness, including expenses associated with 
hospitalization, medications, etc.  Furthermore, there is no 
competent independent evidence of whether the appellant paid 
for said expenses.  

The only independent documentation of expenses that the 
appellant has submitted is a receipt from Gonzales Funeral 
Homes, Inc., which indicates that the appellant and B.P.F. 
paid 13,000.00 pesos for the veteran's funeral services on 
May 9, 1999.  In June 2000 the RO received an affidavit from 
B.P.F., the appellant's father, in which he indicated that 
the appellant paid the entire cost of the veteran's funeral.  
The RO determined that on May 9, 1999, the monetary exchange 
rate was 40.03 Philippine pesos/1.00 U.S. dollar.  
Accordingly, the appellant was paid two checks totaling 
$324.00.  

The appellant has not disputed the exchange rate.  Instead, 
she contends that she spent approximately 537,600 pesos to 
care for the veteran since 1990, nine years before his death, 
and her father has supported her contentions in his 
affidavit.  However as discussed above, since the appellant 
is neither the deceased veteran's surviving spouse, child, or 
dependent parent, she is entitled to be reimbursed only for 
her expenses for the last illness and burial of the veteran, 
which she has already received.  She is not entitled to 
recoup the entire cost of his care from 1990 to 1999.  
38 C.F.R. § 3.1000(a)(4).  

Therefore, the Board finds that the appellant is not entitled 
to accrued benefits in excess of the $324.00 which she has 
already been paid.  


ORDER

Accrued benefits in excess of $324.00 are denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



